Opinion by
Sullivan, J.
On the authority of Abstract 39565 the claim as to the so-called imitation metal watch was overruled. The carnival raffle cards are about 2% by % of an inch in dimensions. It was held that the evidence did not overcome the presumption of correctness of the classification as articles of paper lithographically printed. Fougera v. United States (1 Ct. Cust. Appls. 146, T. D. 31208) cited. The protest was overruled. United States v. Bullocks (25 C. C. P. A. 381, T. D. 49465) followed.